Citation Nr: 1638814	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from March 1990 to November 1996.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's previously established 10 percent evaluation for degenerative changes of his right knee was continued therein.  He appealed this determination.  In May 2009, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Board remanded this matter for additional development in August 2009.  In April 2011, the Board denied an evaluation in excess of 10 percent for degenerative changes of the right knee.  

The Veteran appealed the Board's determination.  In an August 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) disagreed with the Board's finding of compliance with its August 2009 remand directives.  This matter then was remanded back to the Board with a directive to obtain a new VA medical examination.  As such, the Board remanded this matter for that purpose in February 2013.  Compliance with the remand directives was not achieved.  So, the Board remanded this matter again in November 2013, November 2014, and July 2015.  Review of the Veteran's claims file reveals that it still has not been achieved.  A recent Court decision also impacts this matter.  Thus, this matter must, unfortunately, be REMANDED again.

REMAND

Pursuant to the Court, the Board is to order a new VA medical examination complete with a VA medical opinion as to the level of impairment that the Veteran's experiences during flare-ups.  An examination was conducted in July 2013, as directed in the Board's February 2013 remand.  The Board found the corresponding opinion to be inadequate in its November 2013 remand.  A supplemental opinion therefore was directed.  It was provided in February 2014.  Another was provided in July 2014.  In its November 2014 remand, the Board found these opinions to be inadequate.  Another examination performed by a new medical professional was directed.  This examination occurred in February 2015.  However, the Board found the corresponding opinion to be inadequate in its July 2015 remand.  A supplementation opinion therefore was directed.

This opinion was provided in November 2015.  It was rendered by the same physician who conducted the February 2015 examination and rendered the opinion at that time.  While part of it is adequate, part remains inadequate.  The physician adequately concluded that lateral instability or recurrent subluxation and a dislocated meniscus, with locking, pain, and effusion into the joint, are less likely than not to be present during flare-ups.  That there was no history of such and no evidence of such was found at the examination was explained to support these conclusions.  The physician inadequately concluded that whether or not there is additional limitation of motion or any other limitation or impairment during flare-ups cannot be resolved without resorting to speculation.  As rationale, it was explained that the Veteran denied flare-ups at the examination.

If based on an inaccurate factual premise, a medical opinion has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The February 2015 examination includes a section entitled medical history.  The physician acknowledged therein that the Veteran reported in detail flare-ups which impact the function of his right knee and/or lower leg.  Even if flare-ups had not been reported by him at the aforementioned examination, he reported them otherwise.  These reports indeed have been set forth in the Board's remand directives, to include those from July 2015.  All the evidence, to include them, must be considered in rendering an opinion.  295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This includes an opinion that making a conclusion would require resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

All previous opinions and rationales essentially were the same.  Specifically, it was explained that whether or not the Veteran has any additional impairment during flare-ups cannot be resolved without resort to speculation because he was not experiencing a flare-up at the time of examination.  This rationale was rejected by the Court.  The November 2015 opinion is different, but the net effect is the same.  A clear and fully articulated rationale is required to support a medical opinion, but none has been supplied.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  None has included an explanation as to why the Veteran's reports are not a sufficient basis for making a conclusion about additional impairment during flare-ups.  This is despite the Board's directives in this regard, for which there must be at least substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In sum, another opinion is required.  It shall be rendered following another VA medical examination to ensure compliance with a recent Court decision.  This decision held that "to be adequate, a VA [medical] examination must, whenever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59" (2015).  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  That sentence reads, "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  To ensure there is consideration of all the evidence and compliance with the duty to assist, the opinion and examination shall follow making a request or requests for recent VA treatment records.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Those available, some of which are pertinent, are dated only through February 2015.  

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from February 2015 to present.  Associate all records received the Veteran's claims file.  Notify him and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  After completion of the above, arrange for an appropriate medical professional to examine the Veteran's right knee.  The examiner shall review the entire claims file to include the Board's remands, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history, current symptoms, and flare-ups.  

All required tests next shall be performed by the examiner, the results of which shall be set forth in the report.  They include range of motion, both active and passive as well as in weight-bearing and nonweight-bearing, for the right knee and the left knee, if undamaged.  The 2013 VA knee and lower leg conditions disability benefits questionnaire (VA Form 21-0960M-9) may be utilized in this regard.

If required testing cannot be conducted or is not necessary for this Veteran, the examiner shall clearly and fully explain why in the report.  The examiner lastly shall answer the following questions:

a)  Is it at least as likely as not that there would be additional limitation of motion (limitation of motion greater than normally experienced) during flare-ups?  If so, specify range of motion in degrees of flexion and extension during flare-ups.  

b)  Is it at least as likely as not that any other limitation or impairment would be present during flare-ups?  If so, fully describe it.

Each answer must be clearly and fully explained.  A considered analysis of all the evidence is required, in other words.  If answering would require resort to speculation, a considered analysis of all the evidence still is required.  Simply noting that the Veteran was not having a flare-up at the time of examination is not adequate.  It must be explained why the evidence, including the Veteran's reports (set forth below), are not a sufficient basis to give an answer.

An April 2005 examination found that the Veteran's gait became antalgic after less than three minutes on a treadmill.  Also, the Veteran's reports include:  

*  an August 2003 examination report of intermittent flare-ups with stiffness,

*  an April 2007 examination report of weekly flare-ups lasting 2-3 days that he worked through,

*  the May 2009 hearing testimony of popping, locking, and instability during flare-ups,

*  an October 2009 examination report of flare-ups with over-activity or weather changes lasting one to three days 3-4 times in the past six months that slowed down the Veteran tremendously at work,

*  the July 2013 examination report of flare-ups with excessive use, especially with walking for extended distances, that occurred about 4-5 times per year but the Veteran continued to work through, and

* the February 2015 examination report of flare-ups involving increased throbbing pain, swelling sometimes, and an inability to completely squat down with too much knee bending in the early morning, during cold/rainy weather, and after prolonged sitting, standing, or walking.  
3.  Finally, readjudicate the Veteran's claim of entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee.  Issue a rating decision if the determination made is partially or wholly favorable to him.  If it is partially or wholly unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them the requisite time period to respond to the SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised of his right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

